EXHIBIT SECURITY AGREEMENT THIS SECURITY AGREEMENT (“Agreement”), dated as of September 9, 2008, is made by TELKONET, INC. and Ethostream, LLC. (the “Debtor” or “Borrower”) in favor of THERMO CREDIT, L.L.C. (“Lender”), who agree as follows: RECITALS A.Borrower is or will be indebted unto the Lender for loans made or to be made from time to time pursuant to that certain Commercial Business Loan Agreement for Telkonet, Inc. Line of Credit between the Borrower and Lender (as amended, supplemented, replaced or restated from time to time, the “Loan Agreement”). B.In order to secure the full and punctual payment and performance of the Indebtedness (as hereinafter defined) of Borrower to Lender, Debtor has agreed to execute and deliver this Agreement and to grant a continuing security interest in and to the Collateral (as hereafter defined). AGREEMENT ARTICLE 1 GENERAL TERMS Section 1.1Terms Defined Above or Elsewhere.As used in this Agreement, the terms defined above shall have the meanings indicated. Section 1.2Certain Definitions.As used in this Agreement, the following additional terms shall have the meanings indicated: “Accounts” means all “accounts” (as defined in the UCC) now owned or hereafter acquired by Debtor, and shall also mean and include all accounts receivable, notes, notes receivable, drafts, acceptances, book debts and similar documents and other monies, obligations or indebtedness owing or to become owing to Debtor arising from the sale, lease or exchange of goods or other property by Debtor or the performance of services by Debtor or under any contracts for any of the foregoing (whether or not yet earned by performance on the part of Debtor), in each case whether now in existence or hereafter arising or acquired. “Chattel Paper” means all “chattel Paper” (as defined in the UCC) now owned or hereafter acquired by the Debtor, whether paper or electronic. “Collateral” has the meaning set forth in Section 2 of this Agreement. “Collateral Documents” means collectively all mortgages, pledges, security agreements and other documents by which Debtor grants liens and security interests in immovable or movable property to the Lender. “Documents” means all “documents” (as defined in the UCC) or other receipts covering, evidencing or representing goods, now owned or hereafter acquired by
